EXHIBIT 10.1

SOUTHCROSS ENERGY PARTNERS, L.P.
AMENDED AND RESTATED
2012 LONG-TERM INCENTIVE PLAN


SECTION 1.Purpose of the Plan.
This Southcross Energy Partners, L.P. Amended and Restated 2012 Long-Term
Incentive Plan (the “Plan”) has been adopted by Southcross Energy GP, LLC, a
Delaware limited liability company (the “Company”), the general partner of
Southcross Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”). The Plan was originally adopted in connection with the initial
public offering of the Partnership’s Units and has been amended and restated in
2015 to increase the number of Units available for issuance under the Plan (the
“Amendment”). The Plan is intended to promote the interests of the Partnership
and the Company by providing incentive compensation awards denominated in or
based on Units to Employees, Consultants and Directors to encourage superior
performance. The Plan is also intended to enhance the ability of the
Partnership, the Company and their Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership, the Company and their Affiliates and to encourage them to devote
their best efforts to advancing the business of the Partnership, the Company and
their Affiliates.
SECTION 2.    Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation
— Stock Compensation, or any successor accounting standard.
“Award” means an Option, Restricted Unit, Phantom Unit, DER or Other Unit-Based
Award granted under the Plan.
“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.
“Board” means the board of directors or board of managers, as the case may be,
of the Company.

1

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Cause” means, unless otherwise set forth in an Award Agreement or other written
agreement between the Company and the applicable Participant, a finding by the
Committee, before or after the Participant’s termination of Service, of: (i) any
material failure by the Participant to perform the Participant’s duties and
responsibilities; (ii) any act of fraud, embezzlement, theft or misappropriation
by the Participant relating to the Company, the Partnership or any of their
Affiliates; (iii) the Participant’s commission of a felony or a crime involving
moral turpitude; (iv) any gross negligence or intentional misconduct on the part
of the Participant in the conduct of the Participant’s duties and
responsibilities with the Company or any Affiliate(s) of the Company or which
adversely affects the image, reputation or business of the Company, the
Partnership or their Affiliates; or (v) any material breach by the Participant
of any agreement between the Company or any of its Affiliates, on the one hand,
and the Participant on the other. The findings and decision of the Committee
with respect to such matter, including those regarding the acts of the
Participant and the impact thereof, will be final for all purposes.
“Change in Control” means, and shall be deemed to have occurred upon one or more
of the following events:
(i)    any “person” or “group” within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act, other than the Company, Charlesbank Capital Partners, LLC,
EIG Global Energy Partners, Tailwater Capital LLC or any of their respective
Affiliates (as determined immediately prior to such event), shall become the
beneficial owner, by way of merger, acquisition, consolidation,
recapitalization, reorganization or otherwise, of more than 50% of the combined
voting power of the equity interests in the Company;
(ii)    the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership;
(iii)    the sale or other disposition by either the Company or the Partnership
of all or substantially all of its assets in one or more transactions to any
Person other than the Company, the Partnership, Charlesbank Capital Partners,
LLC, EIG Global Energy Partners, Tailwater Capital LLC or any of their
respective Affiliates; or
(iv)    a transaction resulting in a Person other than the Company, Charlesbank
Capital Partners, LLC, EIG Global Energy Partners, Tailwater Capital LLC or any
of their respective Affiliates (as determined immediately prior to such event)
being the sole general partner of the Partnership.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
and is subject to Section

2

--------------------------------------------------------------------------------

EXHIBIT 10.1

409A, the transaction or event described in subsection (i), (ii), (iii) or (iv)
above with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5), and as relates to the
holder of such Award, to the extent required to comply with Section 409A.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Board, except that it shall mean such committee as is
appointed by the Board if, from and after such time as and to the extent that
the Board appoints such a committee comprised solely of two or more
“non-employee directors” (within the meaning of Rule 16b-3 promulgated under the
Exchange Act) to administer the Plan.
“Consultant” means an individual who renders consulting services to the Company,
the Partnership or any of their Affiliates.
“DER” means a distribution equivalent right, representing a contingent right to
receive an amount in cash, Units, Restricted Units and/or Phantom Units equal in
value to the distributions made by the Partnership with respect to a Unit during
the period such Award is outstanding.
“Director” means a member of the board of directors or board of managers, as the
case may be, of the Company, the Partnership or any of their Affiliates who is
not an Employee or a Consultant (other than in that individual’s capacity as a
Director).
“Disability” means, as determined by the Committee in its discretion exercised
in good faith, a physical or mental condition of a Participant that would
entitle him or her to payment of disability income payments under the Company’s,
the Partnership’s or one of their Affiliates’ long-term disability insurance
policy or plan for employees as then in effect; or in the event that a
Participant is not covered, for whatever reason, under any such long-term
disability insurance policy or plan for employees or the Company, the
Partnership or one of their Affiliates does not maintain such a long-term
disability insurance policy, “Disability” means a total and permanent disability
within the meaning of Section 22(e)(3) of the Code; provided, however, that if a
Disability constitutes a payment event with respect to any Award which provides
for the deferral of compensation and is subject to Section 409A, then, to the
extent required to comply with Section 409A, the Participant must also be
considered “disabled” within the meaning of Section 409A(a)(2)(C) of the Code. A
determination of Disability may be made by a physician selected or approved by
the Committee and, in this respect, Participants shall submit to an examination
by such physician upon request by the Committee.
“Employee” means an employee of the Company, the Partnership or any of their
Affiliates.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

3

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Fair Market Value” means, as of any given date, the closing sales price on such
date during normal trading hours (or, if there are no reported sales on such
date, on the last date prior to such date on which there were sales) of the
Units on the New York Stock Exchange or, if not listed on such exchange, on any
other national securities exchange on which the Units are listed or on an
inter-dealer quotation system, in any case, as reported in such source as the
Committee shall select. If there is no regular public trading market for the
Units, the Fair Market Value of the Units shall be determined by the Committee
in good faith and, to the extent applicable, in compliance with the requirements
of Section 409A.
“Option” means an option to purchase Units granted pursuant to Section 6(a) of
the Plan.
“Other Unit-Based Award” means an award granted pursuant to Section 6(d) of the
Plan.
“Participant” means an Employee, Consultant or Director granted an Award under
the Plan and any authorized transferee of such individual.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, as it may be amended or amended and restated
from time to time.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.
“Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
“Profits Interest Unit” means to the extent authorized by the Partnership
Agreement, an interest in the Partnership that is intended to constitute a
“profits interest” within the meaning of the Code, Treasury Regulations
promulgated thereunder, and any published guidance by the Internal Revenue
Service with respect thereto.
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.
“Restricted Unit” means a Unit granted pursuant to Section 6(b) of the Plan that
is subject to a Restricted Period.
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.
“Securities Act” means the Securities Act of 1933, as amended.

4

--------------------------------------------------------------------------------

EXHIBIT 10.1

“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Section 409A” means Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
effective date of the Plan.
“Service” means service as an Employee, Consultant or Director. The Committee,
in its sole discretion, shall determine the effect of all matters and questions
relating to terminations of Service, including, without limitation, the
questions of whether and when a termination of Service occurred and/or resulted
from a discharge for Cause, and all questions of whether particular changes in
status or leaves of absence constitute a termination of Service. The Committee,
in its sole discretion, subject to the terms of any applicable Award Agreement,
may determine that a termination of Service has not occurred in the event of (a)
a termination where there is simultaneous commencement by the Participant of a
relationship with the Partnership, the Company or any of their Affiliates as an
Employee, Director or Consultant or (b) a termination which results in a
temporary severance of the service relationship.
“Unit” means a Common Unit of the Partnership.
“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR.
SECTION 3.    Administration.
(a)    The Plan shall be administered by the Committee, subject to subsection
(b) below; provided, however, that in the event that the Board is not also
serving as the Committee, the Board, in its sole discretion, may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan. The governance of the Committee shall be subject to the charter, if
any, of the Committee as approved by the Board. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled, exercised, canceled, or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in

5

--------------------------------------------------------------------------------

EXHIBIT 10.1

the Plan or an Award Agreement in such manner and to such extent as the
Committee deems necessary or appropriate. Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, any of their Affiliates, any Participant and any beneficiary of any
Participant.
(b)    To the extent permitted by applicable law and the rules of any securities
exchange on which the Units are listed, quoted or traded, the Board or Committee
may from time to time delegate to a committee of one or more members of the
Board or one or more officers of the Company the authority to grant or amend
Awards or to take other administrative actions pursuant to Section 3(a);
provided, however, that in no event shall an officer of the Company be delegated
the authority to grant awards to, or amend awards held by, the following
individuals: (i) individuals who are subject to Section 16 of the Exchange Act,
or (ii) officers of the Company (or Directors) to whom authority to grant or
amend Awards has been delegated hereunder; provided, further, that any
delegation of administrative authority shall only be permitted to the extent
that it is permissible under applicable provisions of the Code and applicable
securities laws and the rules of any securities exchange on which the Units are
listed, quoted or traded. Any delegation hereunder shall be subject to such
restrictions and limitations as the Board or Committee, as applicable, specifies
at the time of such delegation, and the Board or Committee, as applicable, may
at any time rescind the authority so delegated or appoint a new delegatee. At
all times, the delegatee appointed under this Section 3(b) shall serve in such
capacity at the pleasure of the Board and the Committee.
SECTION 4.    Units.
(a)    Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c), the number of Units that may be delivered with respect to Awards under the
Plan is 6,250,000 (which represents an increase of 4,500,000 Units in connection
with the Amendment). If any Award is forfeited, cancelled, exercised, paid, or
otherwise terminates or expires without the actual delivery of Units pursuant to
such Award (for the avoidance of doubt, the grant of Restricted Units is not a
delivery of Units for this purpose unless and until such Restricted Units vest
and any restrictions placed upon them under the Plan lapse), the Units subject
to such Award shall again be available for Awards under the Plan. Units withheld
from an Award to either satisfy the Company’s or its Affiliates’ tax withholding
obligations with respect to the Award or pay the exercise price of an Award
shall not be counted against the number of Units that may be delivered under the
Plan and shall be available for future grants of Awards. To the extent permitted
by applicable law and securities exchange rules, Units issued in assumption of,
or in substitution for, any outstanding awards of any entity acquired in any
form of combination by the Partnership or any Affiliate thereof shall not be
counted against the Units available for issuance

6

--------------------------------------------------------------------------------

EXHIBIT 10.1

pursuant to the Plan. There shall not be any limitation on the number of Awards
that may be paid in cash.
(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from the Partnership, any Affiliate thereof or any other Person, or
Units otherwise issuable by the Partnership, or any combination of the
foregoing, as determined by the Committee in its discretion.
(c)    Anti-dilution Adjustments.
(i)    Equity Restructuring. With respect to any “equity restructuring” event
that could result in an additional compensation expense to the Company or the
Partnership pursuant to the provisions of ASC Topic 718 if adjustments to Awards
with respect to such event were discretionary, the Committee shall equitably
adjust the number and type of Units covered by each outstanding Award and the
terms and conditions, including the exercise price and performance criteria (if
any), of such Award to equitably reflect such event and shall adjust the number
and type of Units (or other securities or property) with respect to which Awards
may be granted under the Plan after such event. With respect to any other
similar event that would not result in an ASC Topic 718 accounting charge if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards and the
number and type of Units (or other securities or property) with respect to which
Awards may be granted under the Plan in such manner as it deems appropriate with
respect to such other event.
(ii)    Other Changes in Capitalization. In the event of any non-cash
distribution, Unit split, combination or exchange of Units, merger,
consolidation or distribution (other than normal cash distributions) of
Partnership assets to unitholders, or any other change affecting the Units of
the Partnership, other than an “equity restructuring,” the Committee may make
equitable adjustments, if any, to reflect such change with respect to (A) the
aggregate number and kind of Units that may be issued under the Plan; (B) the
number and kind of Units (or other securities or property) subject to
outstanding Awards; (C) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (D) the grant or exercise price per Unit for any
outstanding Awards under the Plan.
SECTION 5.    Eligibility.
Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

7

--------------------------------------------------------------------------------

EXHIBIT 10.1

SECTION 6.    Awards.
(a)    Options and UARs. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options and/or UARs shall be
granted, the number of Units to be covered by each Option or UAR, the exercise
price therefor, the Restricted Period and other conditions and limitations
applicable to the exercise of the Option or UAR, including the following terms
and conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan. Options
which are intended to comply with Treasury Regulation Section
1.409A-1(b)(5)(i)(A) and UARs which are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(B) or, in each case, any successor
regulation, may be granted only if the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(iii), or any successor regulation, are satisfied. Options
and UARs that are otherwise exempt from or compliant with Section 409A may be
granted to any eligible Employee, Consultant or Director.
(i)    Exercise Price. The exercise price per Unit purchasable under an Option
or subject to a UAR shall be determined by the Committee at the time the Option
or UAR is granted but, except with respect to an Award granted in substitution
of similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of another entity or the assets of another entity,
may not be less than the Fair Market Value of a Unit as of the date of grant of
the Option or UAR.
(ii)    Time and Method of Exercise. The Committee shall determine the exercise
terms and any applicable Restricted Period with respect to an Option or UAR,
which may include, without limitation, provisions for accelerated vesting upon
the achievement of specified performance goals and/or other events, and the
method or methods by which payment of the exercise price with respect to an
Option or UAR may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Company, withholding Units
having a Fair Market Value on the exercise date equal to the relevant exercise
price from the Award, a “cashless” exercise through procedures approved by the
Company, or any combination of the foregoing methods.
(iii)    Exercise of Options and UARs on Termination of Service. Each Option and
UAR Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise the Option or UAR following a termination of the
Participant’s Service. Unless otherwise determined by the Committee, if the
Participant’s Service is terminated for Cause, the Participant’s right to
exercise the Option or UAR shall terminate as of the start of business on the
effective date of the Participant’s termination. To the extent the Option or UAR
is not vested and exercisable as of the termination of Service, the Option or
UAR shall terminate when the

8

--------------------------------------------------------------------------------

EXHIBIT 10.1

Participant’s Service terminates. Subject to the foregoing, such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options and UARs issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.
(iv)    Term of Options and UARs. The term of each Option and UAR shall be
stated in the Award Agreement, provided, that the term shall be no more than ten
(10) years from the date of grant thereof.
(b)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and/or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the applicable
Restricted Period, the conditions under which the Restricted Units or Phantom
Units may become vested or forfeited and such other terms and conditions,
including, without limitation, restrictions on transferability, as the Committee
may establish with respect to such Awards.
(i)    Payment of Phantom Units. The conditions and dates or events upon which
the cash or Units underlying an award of Phantom Units shall be issued shall be
specified in the applicable Award Agreement, which dates or events shall not be
earlier than the date on which the Phantom Units vest and become nonforfeitable
and which conditions and dates or events shall be subject to compliance with
Section 409A (unless the Phantom Units are exempt therefrom).
(ii)    Vesting of Restricted Units. Upon or as soon as reasonably practicable
following the vesting of each Restricted Unit, subject to satisfying the tax
withholding obligations of Section 8(b), the Participant shall be entitled to
have the restrictions removed from his or her Unit certificate (or book-entry
account, as applicable) so that the Participant then holds an unrestricted Unit.
(c)    DERs. The Committee shall have the authority to determine the Employees,
Consultants and/or Directors to whom DERs are granted, whether such DERs are
tandem or separate Awards, whether the DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest in
the discretion of the Committee), any vesting restrictions and payment
provisions applicable to the DERs, and such other provisions or restrictions as
determined by the Committee in its discretion, all of which shall be specified
in the applicable Award Agreements. Distributions in respect of DERs shall be
credited as of the distribution dates during the period between the date an
Award is granted to a Participant and the date such Award vests, is exercised,
is distributed or expires, as determined by the Committee. Such DERs shall be
converted to cash, Units, Restricted Units and/or Phantom Units by such formula
and at such time and subject to such limitations as may be determined by the

9

--------------------------------------------------------------------------------

EXHIBIT 10.1

Committee. Tandem DERs may be subject to the same or different vesting
restrictions as the tandem Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion. Notwithstanding
the foregoing, DERs shall only be paid in a manner that is either exempt from or
in compliance with Section 409A.
(d)    Other Unit-Based Awards. Other Unit-Based Awards may be granted under the
Plan to such Employees, Consultants and/or Directors as the Committee, in its
discretion, may select. An Other Unit-Based Award shall be an award denominated
or payable in, valued in or otherwise based on or related to Units, in whole or
in part. The Committee shall determine the terms and conditions of any Other
Unit-Based Award. Upon vesting, an Other Unit-Based Award may be paid in cash,
Units (including Restricted Units) or any combination thereof as provided in the
Award Agreement.
(e)    General.
(i)    Forfeitures. Except as otherwise provided in the terms of an Award
Agreement, upon termination of a Participant’s Service for any reason during an
applicable Restricted Period, all outstanding, unvested Awards held by such
Participant shall be automatically forfeited by the Participant. The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to any such Award; provided, that any such waiver shall be effective only to the
extent that such waiver will not cause any Award intended to satisfy the
requirements of Section 409A to fail to satisfy such requirements.
(ii)    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
(iii)    Limits on Transfer of Awards.
(A)    Except as provided in paragraph (C) below, each Option and UAR shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.
(B)    Except as provided in paragraph (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or

10

--------------------------------------------------------------------------------

EXHIBIT 10.1

encumbrance shall be void and unenforceable against the Company, the Partnership
or any Affiliate.
(C)    The Committee may provide in an Award Agreement that an Award may, on
such terms and conditions as the Committee may from time to time establish, be
transferred by a Participant without consideration to any “family member” of the
Participant, as defined in the instructions to use of the Form S-8 Registration
Statement under the Securities Act, as applicable, or any other transferee
specifically approved by the Committee after taking into account any state,
federal, local or foreign tax and securities laws applicable to transferable
Awards. In addition, vested Units may be transferred to the extent permitted by
the Partnership Agreement and not otherwise prohibited by the Award Agreement or
any other agreement restricting the transfer of such Units.
(iv)    Term of Awards. Subject to Section 6(a)(iv) above, the term of each
Award, if any, shall be for such period as may be determined by the Committee.
(v)    Unit Certificates. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to any Participant certificates evidencing Units
issued in connection with any Award and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units or other securities of the
Partnership delivered under the Plan and all Units issued pursuant to book entry
procedures pursuant to any Award or the exercise thereof shall be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and/or other requirements of
the SEC, any securities exchange upon which such Units or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be inscribed on any such certificates or book entry
to make appropriate reference to such restrictions.
(vi)    Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, subject to compliance with Section 409A, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Units pursuant to the exercise or vesting of any Award, unless and
until the Board or the Committee has determined, with advice of counsel, that
the issuance of such Units is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange on which the Units are listed or traded, and the Units
are covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Participant make such reasonable covenants,
agreements, and representations as the Board or the Committee, in its

11

--------------------------------------------------------------------------------

EXHIBIT 10.1

discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. Without limiting the generality of the foregoing, the delivery
of Units pursuant to the exercise or vesting of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Company is not reasonably able to obtain or deliver Units pursuant to such Award
without violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.
SECTION 7.    Amendment and Termination; Certain Transactions.
Except to the extent prohibited by applicable law:
(a)    Amendments to the Plan. Except as required by applicable law or the rules
of the principal securities exchange, if any, on which the Units are traded and
subject to Section 7(b) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner without the consent of
any partner, Participant, other holder or beneficiary of an Award, or any other
Person. The Board shall obtain securityholder approval of any Plan amendment to
the extent necessary to comply with applicable law or securities exchange
listing standards or rules.
(b)    Amendments to Awards. Subject to Section 7(a) above, the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided that no change, other than pursuant to Section
7(c) below, in any Award shall materially reduce the rights or benefits of a
Participant with respect to an Award without the consent of such Participant.
(c)    Actions Upon the Occurrence of Certain Events. Upon the occurrence of a
Change in Control, any transaction or event described in Section 4(c) above, any
change in applicable laws or regulations affecting the Plan or Awards hereunder,
or any change in accounting principles affecting the financial statements of the
Company or the Partnership, the Committee, in its sole discretion, without the
consent of any Participant or holder of an Award, and on such terms and
conditions as it deems appropriate, may take any one or more of the following
actions:
(i)    provide for either (A) the termination of any Award in exchange for a
payment in an amount, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights under
such Award (and, for the avoidance of doubt, if as of the date of the occurrence
of such transaction or event, the Committee determines in good faith that no
amount would have been payable upon the exercise

12

--------------------------------------------------------------------------------

EXHIBIT 10.1

of such Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Committee in its sole discretion
having an aggregate value not exceeding the amount that could have been attained
upon the exercise of such Award or realization of the Participant’s rights had
such Award been currently exercisable or payable or fully vested;
(ii)    provide that such Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar options, rights
or awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
(iii)    make adjustments in the number and type of Units (or other securities
or property) subject to outstanding Awards, the number and kind of outstanding
Awards, the terms and conditions of (including the exercise price), and/or the
vesting and performance criteria included in, outstanding Awards;
(iv)    provide that such Award shall vest or become exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and
(v)    provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.
Notwithstanding the foregoing, (i) with respect to an above event that
constitutes an “equity restructuring” that would be subject to a compensation
expense pursuant ASC Topic 718, the provisions in Section 4(c) above shall
control to the extent they are in conflict with the discretionary provisions of
this Section 7, provided, however, that nothing in this Section 7(c) or Section
4(c) above shall be construed as providing any Participant or any beneficiary of
an Award any rights with respect to the “time value,” “economic opportunity” or
“intrinsic value” of an Award or limiting in any manner the Committee’s actions
that may be taken with respect to an Award as set forth in this Section 7 or in
Section 4(c) above; and (ii) no action shall be taken under this Section 7 which
shall cause an Award to fail to comply with Section 409A, to the extent
applicable to such Award.
SECTION 8.    General Provisions.
(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

13

--------------------------------------------------------------------------------

EXHIBIT 10.1

(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate thereof is authorized to
deduct or withhold, or cause to be deducted or withheld, from any Award, from
any payment due or transfer made under any Award, or from any compensation or
other amount owing to a Participant the amount (in cash or Units, including
Units that would otherwise be issued pursuant to such Award or other property)
of any applicable taxes payable in respect of an Award, including its grant, its
exercise, the lapse of restrictions thereon, or any payment or transfer
thereunder or under the Plan, and to take such other action as may be necessary
in the opinion of the Company to satisfy its withholding obligations for the
payment of such taxes. In the event that Units that would otherwise be issued
pursuant to an Award are used to satisfy such withholding obligations, the
number of Units which may be so withheld or surrendered shall be limited to the
number of Units which have a Fair Market Value (which, in the case of a
broker-assisted transaction, shall be determined by the Committee, consistent
with applicable provisions of the Code) on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.
(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company, the Partnership or any of their Affiliates, continue consulting
services or to remain on the Board, as applicable. Furthermore, the Company, the
Partnership and/or an Affiliate thereof may at any time dismiss a Participant
from employment or consulting free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan, any Award Agreement or
other written agreement between any such entity and the Participant.
(d)    No Rights as Unitholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a unitholder with respect to Units
covered by any Award unless and until the Participant becomes the record owner
of such Units.
(e)    Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall include the terms and conditions required by Section
409A. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A. Notwithstanding any provision of
the Plan to the contrary, in the event that following the effective date of the
Plan, the Committee determines that any Award may be subject to Section 409A,
the Committee may adopt such amendments to the Plan and the applicable Award
Agreement, adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), and/or take any other actions that the
Committee determines are necessary or appropriate to preserve the intended tax
treatment of the Award, including without limitation, actions intended to (i)
exempt the Award from Section 409A, or (ii) comply with the

14

--------------------------------------------------------------------------------

EXHIBIT 10.1

requirements of Section 409A; provided, however, that nothing herein shall
create any obligation on the part of the Committee, the Partnership, the Company
or any of their Affiliates to adopt any such amendment, policy or procedure or
take any such other action, nor shall the Committee, the Partnership, the
Company or any of their Affiliates have any liability for failing to do so.
Notwithstanding any provision in the Plan to the contrary, the time of payment
with respect to any Award that is subject to Section 409A shall not be
accelerated, except as permitted under Treasury Regulation Section
1.409A-3(j)(4).
(f)    Lock-Up Agreement. Each Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate, not to directly or
indirectly offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Units held by it
for such period, not to exceed one hundred eighty (180) days following the
effective date of the relevant registration statement filed under the Securities
Act in connection with such public offering, as such underwriter shall specify
reasonably and in good faith. The Company or the Partnership may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such 180-day period. Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by such underwriter or the Company or
Partnership to continue coverage by research analysts in accordance with FINRA
Rule 2711 or any successor rule.
(g)    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Units and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Units are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company or the Partnership, be necessary or advisable
in connection therewith. Any securities delivered under the Plan shall be
subject to such restrictions, and the Person acquiring such securities shall, if
requested by the Company or the Partnership, provide such assurances and
representations to the Company or the Partnership as the Company or the
Partnership may deem necessary or desirable to assure compliance with all
applicable legal requirements. To the extent permitted by applicable law, the
Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations. In the event an
Award is granted to or held by a Participant who is employed or providing
services outside the United States, the Committee may, in its sole discretion,
modify the provisions of the Plan or of such Award as they pertain to such
Participant to comply with applicable foreign law or to recognize differences in
local law, currency or tax policy. The Committee may also impose

15

--------------------------------------------------------------------------------

EXHIBIT 10.1

conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
or the Partnership’s obligations with respect to tax equalization for
Participants employed outside their home country.
(h)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.
(i)    Severability. If any provision of the Plan or any Award is or becomes, or
is deemed to be, invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
(j)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
(k)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company, the Partnership or any of their Affiliates, on
the one hand, and a Participant or any other Person, on the other hand. To the
extent that any Person acquires a right to receive payments pursuant to an
Award, such right shall be no greater than the right of any general unsecured
creditor of the Partnership or any participating Affiliate of the Partnership.
(l)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
(m)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision hereof.

16

--------------------------------------------------------------------------------

EXHIBIT 10.1

(n)    No Guarantee of Tax Consequences. None of the Board, the Committee, the
Company or the Partnership provides or has provided any tax advice to any
Participant or any other Person or makes or has made any assurance, commitment
or guarantee that any federal, state or local tax treatment will (or will not)
apply or be available to any Participant or other Person.
(o)    Clawback; Misconduct. To the extent required by applicable law or any
applicable securities exchange listing standards, Awards and amounts paid or
payable pursuant to or with respect to Awards shall be subject to clawback as
determined by the Committee, which clawback may include forfeiture, repurchase
and/or recoupment of Awards and amounts paid or payable pursuant to or with
respect to Awards. In addition, and without limiting the foregoing, except as
otherwise provided by the Committee, if at any time (including after a notice of
exercise has been delivered or an award has vested) the Committee or any person
designated by the Committee (each such person, an “Authorized Officer”)
reasonably believes that a Participant may have committed an Act of Misconduct
as described in this Section 8(o), the Authorized Officer, the Committee or the
Board may suspend the Participant’s rights to exercise or to vest in an Award,
and/or to receive payment for or receive Units in settlement of an Award pending
a determination of whether an Act of Misconduct has been committed.
If the Committee or an Authorized Officer determines that a Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any Affiliate of the Company, breach of
fiduciary duty, violation of ethics policy or code of conduct, or deliberate
disregard of the Company’s or Affiliate of the Company’s rules resulting in
loss, damage or injury to the Company or any Affiliate of the Company, or if a
Participant makes an unauthorized disclosure of any trade secret or confidential
information, solicits any Employee or other service provider to leave the employ
or cease providing services to the Company or any Affiliate of the Company,
breaches any intellectual property or assignment of inventions covenant, engages
in any conduct constituting unfair competition, breaches any non-competition
agreement, induces any customer to breach a contract with the Company or any
Affiliate of the Company or to cease doing business with the Company or any
Affiliate of the Company, or induces any principal for whom the Company or any
Affiliate of the Company acts as agent to terminate such agency relationship
(any of the foregoing acts, an “Act of Misconduct”), then except as otherwise
provided by the Committee, (i) neither the Participant nor his or her estate nor
transferee shall be entitled to exercise any Option or Unit Appreciation Right
whatsoever, vest in or have the restrictions on an Award lapse, or otherwise
receive payment in respect of an Award, (ii) the Participant will forfeit all
outstanding Awards and (iii) the Participant may be required, at the Committee’s
sole discretion, to return and/or repay to the Company or the Partnership any
then vested Units previously granted under the Plan. In making such
determination, the Committee or an Authorized Officer may, in its discretion,
give the Participant an opportunity to appear and present evidence on his or her
behalf at a hearing before the

17

--------------------------------------------------------------------------------

EXHIBIT 10.1

Committee or its designee or an opportunity to submit written comments,
documents, information and arguments to be considered by the Committee.
(p)    Facility Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his or her financial affairs, may be paid to the legal representative
of such Person, or may be applied for the benefit of such Person in any manner
that the Committee may select, and the Partnership, the Company and all of their
Affiliates shall be relieved of any further liability for payment of such
amounts.
SECTION 9.    Term of the Plan.
The Plan shall continue in effect until the earliest of (i) the date terminated
by the Board, or (ii) the tenth (10th) anniversary of the date on which the
Amendment is adopted by the Board in 2015. However, any Award granted prior to
such termination, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

18